Per Ouriam. This writ is brought to review an order of the Superior Court in denying a motion to vacate a judgment by confession entered against plaintiff in error, and to allow a trial on the merits. The note and warrant of attorney in this case is identical in form and substance, except as to the amount of the note, with that in the case of Virginia B. Holmes v. Augustus A. Parker, ante p. 225, and the point made in this case, as to the authority to enter the judgment under the warrant of attorney, is controlled by what is said in the opinion in that case on the same point. On the question as to whether the court should have allowed plaintiff in error to plead and try the case upon an issue of fact, we have carefully examined the affidavits filed by the respective parties, and are of opinion that no case was made by the plaintiff in error which required the court to grant her motion in that regard. Without discussing the evidence found in the affidavits at length, we think the facts established are, that the note in question was given by the plaintiff in error to Ira Holmes as an accommodation note, and that said Ira Holmes delivered it as collateral security to a §5,000 note upon which, at the request of said Ira Holmes, defendant in error became guarantor. That said Ira Holmes failed to pay said §5,000 note, and defendant in error was compelled to and did pay the same, and therefore held said judgment note as collateral security for the indebtedness of said Ira Holmes upon the debt of which said judgment note was held as collateral, the amount for which judgment was allowed to stand in this case by the court below. That defendant in error had no notice that said judgment note was accommodation paper—he was not so informed as appears from the affidavits—and there was nothing in the circumstances sufficient to put him on notice of that fact. That plaintiff in error gave the judgment note to said Ira Holmes without imposing any restrictions, as to its use, that were ever brought to the knowledge of defendant in error before the entry of jugdment. There is no such conflict as to any of these, which we consider the material facts, as leaves the court in any doubt as to the truth, and none such as in our opinion required the formation of an issue to be settled by a jury. The defendant in error having taken the note before maturity and for value would not be affected by the fact that it was accommodation paper even if he knew that fact, unless notice was brought to him of restrictions placed upon its use by the maker which would exclude the use of it as collateral for the debt for which he took it. Miller v. Larned, 103 Ill. 562, and authorities there cited. Mo case for opening the judgment is shown by the evidence; the court below ruled correctly in denying the motion, and the judgment must therefore be affirmed. Judgment affirmed.